DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/712,121 filed on August 24, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6 are still pending.

Status of Objections and Non-Prior Art Rejections
I. Objections to Specification
Applicant’s replacement title is accepted, and the objection is withdrawn.

Allowable Subject Matter
Claims 1-6 are allowed.
	With respect to claim 1, the following is an examiner' s statement of reasons for allowance: the prior art fails to further teach or suggest “the charge controller comprising a control device that forcibly opens the relay when power transmission from the charging facility is continued even though an abnormality has occurred during the external charging, wherein the control device executes a prescribed charge preparation communication sequence while communicating with the charging facility after the charging facility is connected to the power receiving inlet and before the external charging is performed, and counts a response time of the charging facility to a prescribed event during the charge preparation communication sequence” and “the 
Claims 2-6, being dependent on claim 1, are allowable for the same reasons as claim 1. 
Hagenmaier et al. US PGPUB 2011/0279082 discloses a vehicle charging system which detects when a charging relay is stuck closed and opens the relay. However, Hagenmaier fails to further teach or suggest “count[ing] a response time of the charging facility to a prescribed event during the charge preparation communication sequence” and “the control device does not perform the external charging when the response time counted during the charge preparation communication sequence is equivalent to the response time stored in the storage device”.
Kaneyasu et al. US PGPUB 2014/0197790 discloses a vehicle charging system which detects when a charging relay is stuck closed and stops suppling of the charging current. However, Kaneyasu, alone or in combination with Hagenmaier fails to further teach or suggest “count[ing] a response time of the charging facility to a prescribed event during the charge preparation communication sequence” and “the control device does not perform the external charging when the response time counted during the charge preparation communication sequence is equivalent to the response time stored in the storage device”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317.  The examiner can normally be reached on M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859